ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-163632 Dated January 19, 2011 Royal Bank of Canada Buffered Return Optimization Securities Linked to the S&P 500® Index due on or about January 31, 2013 Investment Description Buffered Return Optimization Securities are senior unsecured debt securities issued by Royal Bank of Canada with returns linked to the performance of the S&P 500® Index (the “Index”) (each, a “Security” and collectively, the “Securities”). If the Index Return is positive, Royal Bank of Canada will repay the principal amount at maturity plus pay a return equal to two times the Index Return, up to the Maximum Gain, which will be set on the Trade Date and is expected to be between 15.00% and 19.00%. If the Index Return is zero or negative but the Index decline is less than 10%, Royal Bank of Canada will repay the full principal amount at maturity. If the Index Return is negative and the Index decline is more than 10%, Royal Bank of Canada will pay less than the full principal amount at maturity, resulting in a loss to investors that is equal to the Index decline in excess of 10%. Investing in the Securities involves significant risks. The Securities do not pay dividends or interest. You may lose 90% of your principal amount. The buffered downside market exposure applies only if you hold the Securities to maturity. Any payment on the Securities, includingany repayment of principal, is subject to the creditworthiness of Royal Bank of Canada.If Royal Bank of Canada were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features Key Dates1 q Enhanced Growth Potential— At maturity, the Securities enhance any positive Index Return up to the maximum gain. If the Index Return is negative, investors may be exposed to the negative Index Return at maturity. q Buffered Downside Market Exposure— If the Index Return is zero or negative, but the Index decline is less than 10%, Royal Bank of Canada will repay the full principal amount at maturity. If the Index Return is negative and the Index decline is more than 10%, Royal Bank of Canada will pay less than the full principal amount at maturity resulting in a loss to investors that is equal to the Index decline in excess of 10%.Accordingly, you could lose up to 90% of your initial investment. The buffered downside market exposure applies only if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of Royal Bank of Canada. Trade Date1 January 26, 2011 Settlement Date1 January 31, 2011 Final Valuation Date2 January 25, 2013 Maturity Date2January 31, 2013 1 Expected.In the event that we make any change to the expected Trade Date and Settlement Date, the Final Valuation Date and Maturity Date will be changed so that the stated term of the Securities remains the same. 2 Subject to postponement in the event of a market disruption event and as described under “General Terms of the Notes — Payment at Maturity” in the accompanying product prospectus supplement no. UBS-ROS-2. NOTICE TO INVESTORS: THE SECURITIES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. THE ISSUER IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE SECURITIES AT MATURITY, AND THE SECURITIES HAVE DOWNSIDE MARKET RISK SIMILAR TO THE UNDERLYING INDEX, SUBJECT TO THE BUFFER AT MATURITY. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF ROYAL BANK OF CANADA.YOU SHOULD NOT PURCHASE THE SECURITIES IF YOU DO NOT UNDERSTAND OR ARE NOT COMFORTABLE WITH THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE SECURITIES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER ‘‘KEY RISKS’’ IN THIS FREE WRITING PROSPECTUS AND UNDER ‘‘RISK FACTORS’’ IN THE ACCOMPANYING PROSPECTUS SUPPLEMENT NO. UBS-ROS-2 BEFORE PURCHASING ANY SECURITIES.YOU COULD LOSE UP TO 90% OF YOUR INITIAL INVESTMENT IN THE SECURITIES. Security Offering We are offering Buffered Return Optimization Securities Linked to the S&P 500® Index.The return on the Securities is subject to, and will not exceed, the predetermined Maximum Gain, which will be determined on the Trade Date.The Securities are offered at a minimum investment of $1,000 in denominations of $10 and integral multiples thereof. The indicative Maximum Gain for the Securities is listed below. The actual Maximum Gain and Index Starting Level for the Securities will be determined on the Trade Date. Underlying Index Leverage Factor Maximum Gain Buffer Index Starting Level CUSIP ISIN S&P 500® Index 2 15.00% to 19.00% 10% ● 78009C191 US78009C1918 See “Additional Information about Royal Bank of Canada and the Securities” in this free writing prospectus. The Securities will have the terms specified in the prospectus dated January 11, 2010, the prospectus supplement dated January 11, 2010, product prospectus supplement no. UBS-ROS-2 dated January 12, 2011 and this free writing prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or passed upon the accuracy or the adequacy of this free writing prospectus or the accompanying prospectus, prospectus supplement and product prospectus supplement no. UBS-ROS-2.Any representation to the contrary is a criminal offense. PricetoPublic(1) Fees and Commissions(2) ProceedstoUs Offering of Securities Total Per Note Total Per Note Total Per Note Securities Linked to the S&P 500® Index ● ● ● (1) The price to the public includes the cost of hedging our obligations under the Securities through one or more of our affiliates, which includes our affiliates’ expected cost of providing such hedge as well as the profit our affiliates expect to realize in consideration for assuming the risks inherent in providing such hedge.For additional related information, please see “Use of Proceeds and Hedging” beginning on page PS-12 of the accompanying product prospectus supplement no. UBS-ROS-2. (2) UBS Financial Services Inc., which we refer to as UBS, will receive a commission that will depend on market conditions on the Trade Date.In no event will the commission received by UBS exceed $0.20 per $10 principal amount Note. The Securities will not constitute deposits insured under the Canada Deposit Insurance Corporation Act or by the United States Federal Deposit Insurance Corporation or any other Canadian or United States government agency or instrumentality. UBS Financial Services Inc.
